DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 08/11/2021 has been entered:
Claim 1 – 16 remain pending in the application;
Claim 1 and 9 are amended.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 9, applicant amended the claim to include limitations “collected by the single channel detector” with respect to both the prompt emission light and the delayed emission light. Applicant submitted on p.5 – 10 that “First, the Examiner has proposed completely redesigning the primary reference from a frequency based detection approach to a pulse width time delay 
Applicant’s arguments have been fully considered but they are not persuasive and the amendments to claims render arguments moot in view of new grounds of rejection.
First of all, as applicant acknowledged on p.9 that ““Applicant is inferring the time delay based on when the emission occurs and then dividing the emissions into two categories, prompt verses delayed. Applicant's claimed invention goes one step further and measures the amount of light in each window and then uses those amounts to determine blood volume and makeup.” The cited primary reference Chaiken does 
Second, with respect to applicant’s submission on p.5 – 6 about the teaching of Chaiken, the cited equations to calculate blood makeup as taught by Chaiken (equation 8 and 9; see also [0093]) can work with different information. The above equations only require the knowledge of the amount of elastic emission light and the amount of inelastic emission light, no matter such amount is measured by wavelength shift or sampling time window or other data acquisition technique. There is no such “frequency” requirement in the cited teaching of Chaiken as argued by applicant on p.6.
Third, with respect to applicant’s submission on p.6 – 7 about the combination of reference, applicant’s arguments are not persuasive. The combination rationales are proper because both wavelength shift measurement and time windowed measurement are known technique to separately acquire elastic/prompt emission and inelastic/delayed emission. The acquired amount of the above two categories of light are predictable results. Simple substitution of one known element for another to obtain predicable results satisfies the rationale that support a conclusion of obviousness. See MPEP 2141. In addition, "A person of ordinary skill in the art is also a person of ordinary KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In this case, a person of ordinary skill will utilize the time windowed sampling as taught by Eggeling and Cohen to measure elastic emission and inelastic emission light amount which is needed in the calculation as taught by Chaiken. The combination and the rationales of combination are proper according to KSR and MPEP.
Fourth, with respect to applicant’s arguments on p.7 about the reference Ward, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. See MPEP 2141.02. In this case, the “processor” as the difference alone is not taken in account to determine obvious, but the combination of using processor to determine the amount of light as a whole as taught by Chaiken in view of Ward is taken in account to determine obvious. In addition, as cited in the rejection, the “processor” is also an inherent component of spectrometer (see p.7 of Non-Final Office Action mailed in 05/12/2011).
Fifth, with respect to applicant’s submission on p.8 about the reference Eggeling, applicant’s arguments are not persuasive. As discussed above, Eggeling is introduced to teach the time windowed measurement of elastic/prompt emission (see Eggeling; [0074], [0080]). In 103 obviousness rejection, a prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). See MPEP 2141. In this case, the amount of light measured as taught by Eggeling is needed by the teaching of Chaiken. In another word, Chaiken in view of Eggeling teaching the measurement of light amount in first time window to calculate blood volume and plasma content.
Sixth, with respect to applicant’s submission on p.8 about the reference Cohen, applicant’s arguments are not persuasive. The cited reference Cohen does not teach away. Because both the claimed invention and the combined teaching of Chaiken in view of Eggeling are relying on the separation of prompt/elastic and delayed/inelastic emission light, the time windowed measurement of inelastic emission light as taught by Cohen is one kind of signal separation (see Cohen; [0036]). Excluding the background signal in one time window does not necessarily equal to excluding the measurement in another time window, since those two measurements in two time window are independent to each other and can be operated sequentially. There is no mechanical or electrical conflict to carry out the two measurement in two different time window as taught by both Eggeling and Cohen.
Seventh, with respect to applicant’s submission on p.8 – 9, as discussed above in detail, the rationales to combine the cited references are proper. The combination yields predictable result, and therefore the combination of cited references renders claim obvious.

THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken (US 2011/0077496 A1; published on 03/31/2011) in view of Ward et al. (US 2006/0074282 A1; published on 04/06/2006) (hereinafter "Ward"), Eggeling et al. (US 2007/0085025 A1; published on 04/19/2007) (hereinafter “Eggeling”), and Cohen et al. (US 2005/0243321 A1; published on 11/03/2005) (hereinafter “Cohen”).

Regarding claim 1, Chaiken teaches a device for in vivo blood and tissue analysis ("… the fingertip is pressed against an aperture of an apparatus ..." [0017]; "The invention additionally provides an apparatus for obtaining a hematocrit from a sample of tissue." [0019]), comprising:
a light source positioned to illuminate an in vivo tissue sample ("The apparatus comprises a means for irradiating the sample with a single incident wavelength on a sample of tissue …" [0019]; "… from in vivo near infrared probing of human skin." [0103]) with a series of pulses of near infrared light ("… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
a single channel detector positioned to collect any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("… a means for simultaneously measuring wavelength shifted and unshifted light emitted from the 
a means programmed to (“… and means for determining a relative volume of light emitted from two phases …” [0019]) determine an amount of prompt emission light and an amount delayed emission light in the multi-wavelength light emitted from the in vivo tissue sample ("...  produces remitted fluorescence and Raman scattering {IE} and Rayleigh/Mie light scattering {EE} ..." [0068]; in medical physics and optics, the emitted light from elastic scattering is defined as prompt emission light, and the emitted light from inelastic scattering is defined as delayed emission light).
Although Chaiken teaches a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach a processor programmed to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).
Chaiken in view of Ward fails to explicitly teach the detector to collect light in a first window of time from a leading edge of each of the series of pulses to within 20 
However, in the same field of endeavor, Eggeling teaches the detector to collect light (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]) in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses (“Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-gating is an efficient criterion to distinguish between prompt Raman {p: channels 20-50} and …” [0074]; “… whereby the channel width T is equal to 49 ps.” [0080]; based on the channel width 49 ps, the time window between channel 20 to 50 is 0.98 nanoseconds to 2.45 nanoseconds); and the amount of prompt emission light is based on the multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector during the first window of time (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]; “FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]).

In addition, in the same field of endeavor, Cohen teaches the detector (“… and a detector 54.” [0051]) to collect light in a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses (“In some cases, “time-resolved” luminescent detection techniques may be utilized in some embodiments of the present invention. Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal, such as from about 1 to about 200 microseconds, and particularly from about 10 to about 50 microseconds.” [0036]); and the amount delayed emission light is based on the multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector during the second window of time (“Time-resolved detection … waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]; “… the detector 54 may likewise also simultaneously receive a detection signal from the probes at the detection and calibration zones 31 and 32.” [0051]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it 

Regarding claim 2, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the processor is further programmed to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample based on the amount of prompt emission light and the amount of delayed emission light ("… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).

Regarding claim 3, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the processor is programmed to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample by determining a scattering phase represented by the amount of the prompt emission light and a non-scattering phase represented by the amount of the multi-wavelength light ("… means for determining a relative volume of light emitted from two phases, wherein the two phases comprise a first predominantly Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma." [0019]).
In addition, Eggeling teaches the prompt emission light is emitted during the first window of time (“FIG. 2 shows time-gated signal traces {see below for more details} that 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}” (see Eggeling; [0067]).
In addition, Cohen teaches the multi-wavelength light is emitted during the second window of time (“Time-resolved detection … waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).

Regarding claim 4, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 3, and Chaiken further teaches wherein the scattering phase is associated with the red blood cell volume ("… wherein the two phases comprise a first predominantly Rayleigh and Mie scattering and fluorescent phase associated with red blood cells ..." [0019]).



Regarding claim 6, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 5, and Chaiken further teaches wherein the intravascular plasma volume and the red blood cell volume are used to determine the hematocrit level ("The hematocrit is calculated from the volume of light emitted by the first phase relative to the total volume of light emitted from the first and second phases." [0003]; "… the apparatus also includes means for calculating a volume fraction of red blood cells relative to the total volume of red blood cells and plasma." [0019]).

Regarding claim 7, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Ward further teaches wherein the processor is further programmed to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible 

Regarding claim 8, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 7, and Ward further teaches wherein the blood oxygen saturation level of the in vivo tissue sample is calculated based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]; by definition, Raman spectroscopy is a method analyzing inelastically scattered light).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).

Regarding claim 9, Chaiken teaches a method of performing in vivo blood and tissue analysis ("The invention provides a method of obtaining a hematocrit from a sample of in vivo tissue." [0003]), comprising the steps of:

sending at least one pulse of near infrared light into the in vivo tissue ("… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
collecting with a single channel detector any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("… and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue." [0019]; "The collected light 22 is imaged using a nominally f/2.1 spectrograph 32 onto a {Critical Link or Andor} CCD camera." [0214]);
using a means to determine the amount of prompt emission light based on the multi-wavelength light emitted from the in vivo tissue sample and the amount delayed emission light based on the multi-wavelength light emitted from the in vivo tissue sample ("… and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue." [0003]; "… wherein EE is total elastically {unshifted} emitted light, IE is total inelastically {shifted} emitted light … to determine EE and IE as a function of φr and φp ..." [0005]; in medical physics and optics, the emitted light from elastic scattering is defined as prompt emission light, and the emitted light from inelastic scattering is defined as delayed emission light).
Although Chaiken teaches using a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).
Chaiken in view of Ward fails to explicitly teach collecting light in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses and a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses; and the amount of prompt emission light is based on the multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector during the first window of time and the amount delayed emission light is based on the multi-wavelength light emitted from the in vivo tissue sample and collected by the single channel detector during the second window of time.
However, in the same field of endeavor, Eggeling teaches collecting light (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]) in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses (“Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}” (see Eggeling; [0067]).
In addition, in the same field of endeavor, Cohen teaches collecting light in a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses (“In some cases, “time-resolved” luminescent detection techniques may be utilized in some embodiments of the present invention. Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal, such as from about 1 to about 200 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).

Regarding claim 10, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Chaiken further teaches the step of using the processor to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample based on the amount of prompt emission light and the amount of delayed emission light ("… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).

Regarding claim 11, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Chaiken further teaches wherein the step of 
In addition, Eggeling teaches the prompt emission light is emitted during the first window of time (“FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}” (see Eggeling; [0067]).
In addition, Cohen teaches the multi-wavelength light is emitted during the second window of time (“Time-resolved detection … waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it 

Regarding claim 12, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 11, and Chaiken further teaches wherein the scattering phase is associated with the red blood cell volume ("… wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells ..." [0003]).

Regarding claim 13, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 12, and Chaiken further teaches wherein the non-scattering phase is associated with the intravascular plasma volume ("… wherein the two phases comprise … a second, non-scattering phase associated with plasma." [0003]).

Regarding claim 14, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 13, and Chaiken further teaches the step of using the intravascular plasma volume and the red blood cell volume to determine the hematocrit level ("The hematocrit is calculated from the volume of light emitted by the first phase relative to the total volume of light emitted from the first and second phases." [0003]; "… the apparatus also includes means for calculating a volume fraction of red blood cells relative to the total volume of red blood cells and plasma." [0019]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).

Regarding claim 16, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 15, and Ward further teaches wherein the step of using the processor to calculate the blood oxygen saturation level is based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]; by definition, Raman spectroscopy is a method analyzing inelastically scattered light).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793